     Case 4:20-cv-01086 Document 3 Filed on 04/09/20 in TXSD Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

CLYDE EUGENE SOPHUS,                          §
                                              §
               Petitioner,                    §
                                              §
v.                                            §            CIVIL ACTION NO. H-20-1086
                                              §
LORIE DAVIS,                                  §
                                              §
               Respondent.                    §


                                   ORDER OF DISMISSAL

       Pending before the Court is petitioner’s pro se state inmate habeas lawsuit. The

Court’s docket shows that this same habeas lawsuit is pending before the Court in

Sophus v. Davis, C.A. No. H-20-1080 (S.D. Tex.). The instant lawsuit appears to be a

duplicate copy of petitioner’s petition filed in that lawsuit.

       This case is DISMISSED WITHOUT PREJUDICE as improvidently opened. To

any extent necessary, a certificate of appealability is DENIED.

       Signed at Houston, Texas, on April 9, 2020.




                                                          Gray H. Miller
                                               Senior United States District Judge
